Name: 2002/148/EC: Council Decision of 18 February 2002 concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: Africa;  politics and public safety;  rights and freedoms;  European construction;  political framework
 Date Published: 2002-02-21

 Avis juridique important|32002D01482002/148/EC: Council Decision of 18 February 2002 concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement Official Journal L 050 , 21/02/2002 P. 0064 - 0065Council Decisionof 18 February 2002concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement(2002/148/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 300(2), second subparagraph, thereof,Having regard to the Internal Agreement on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement signed in Cotonou on 23 June 2000(1), as put into provisional application by Decision of the Representatives of the Governments of the Member States of 18 September 2000, and in particular Article 3 thereof,Having regard to the proposal from the Commission,Whereas:(1) The essential elements cited in Article 9 of the ACP-EC Partnership Agreement have been violated by the Government of Zimbabwe.(2) Consultations under Article 96 of the ACP-EC Partnership Agreement were held on 11 January 2002 with Zimbabwe, at which the Zimbabwean authorities explained their point of view and made specific commitments that are still insufficient as regards ending violence, the holding of free and fair presidential elections on 9 and 10 March 2002, in particular allowing access for international election observers and for the media.(3) Recent events in Zimbabwe's political development have been taken into consideration, as well as the fact that certain important measures concerning the essential elements of the ACP-EC Partnership Agreement have still not been adequately implemented. Restrictive legislation which has been recently adopted and the escalation of violence and intimidation of political opponents seriously undermine the freedom of expression, of association and of peaceful assembly in Zimbabwe,HAS DECIDED AS FOLLOWS:Article 1Consultations with the Republic of Zimbabwe under Article 96(2)(c) of the ACP-EC Partnership Agreement are hereby concluded.Article 2The measures specified in the annexed letter are hereby adopted as appropriate measures within the meaning of Article 96(2)(c) of the ACP-EC Partnership Agreement.These measures shall be revoked once conditions prevail which ensure respect for human rights, democratic principles and the rule of law.These measures shall apply for a period of twelve months. They shall be reviewed within six months.Article 3This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 18 February 2002.For the CouncilThe PresidentJ. PiquÃ © i Camps(1) OJ L 317, 15.12.2000, p. 3.ANNEXBrussels, ...LETTER TO THE PRESIDENT OF ZIMBABWEThe European Union attaches the utmost importance to the provisions of Article 9 of the ACP-EC Partnership Agreement. As essential elements of the Partnership Agreement, respect for human rights, democratic institutions and the rule of law are the basis of our relations.Thus, the European Union on 29 October 2001 expressed its deep concern at the situation in Zimbabwe and decided to invite the authorities of Zimbabwe to hold consultations, with a view to assessing the situation in detail and remedying it.During these consultations, which took place in Brussels on 11 January 2002, the European Union reiterated its serious concern as regards politically motivated violence, freedom of the media, independence of the judiciary, end of illegal farm occupations and free and fair elections, and considered that significant progress remains to be achieved in these areas.The European Union was confident that free and fair presidential elections in March 2002 would put the country on the path of democracy, social peace and economic recovery in Zimbabwe. However, it notes that these expectations have not been fulfilled. Minimum internationally agreed conditions for free and fair elections are not being met.In the light of the above, the European Union has decided to conclude the consultations held under Article 96 of the ACP-EC Partnership Agreement. The Union has decided to take the following appropriate measures, within the meaning of Article 96(2)(c) of that Agreement:(a) The financing of budgetary support under Zimbabwe's 7th and 8th EDF National Indicative Programmes (NIP) is suspended.(b) Financial support for all projects is suspended except those in direct support of the population, in particular in the social sectors.(c) Financing shall be reoriented in direct support of the population, in particular in the social sectors, democratisation, respect for human rights and the rule of law.(d) The signature of the 9th EDF NIP is suspended.(e) Article 12 of Annex 2 to the ACP-EC Partnership Agreement is suspended in so far as required for the application of restrictive measures adopted on the basis of the Treaty establishing the European Community.(f) Contributions to operations of a humanitarian nature will not be affected.(g) Regional projects will be evaluated on a case by case basis.These measures will be revoked once conditions prevail which ensure respect for human rights, democratic principles and the rule of law.The European Union reserves the right to take additional restrictive measures.The European Union will closely follow developments in Zimbabwe and would once again like to emphasise its desire to pursue the dialogue with Zimbabwe, on the basis of the ACP-EC Partnership Agreement.Yours faithfully,For the CommissionFor the Council